ROTHENBERG, C.J.
Daniel and Maria Wolentarski ("the appellants") appeal the final judgment entered in favor of Anchor Property & Casualty Insurance Company ("Anchor") issued after the trial court entered summary judgment in favor of Anchor. Because the appellants failed to timely submit any evidence *278or filings in opposition to Anchor's motion for summary judgment, there was no record evidence of a material issue of disputed fact. The trial court, therefore, correctly granted Anchor's motion for summary judgment. See Fla. R. Civ. P. 1.510(c) (providing that evidence in opposition to summary judgment must be served at least five days prior to the day of the hearing or delivered no later than 5:00 p.m. two business days prior to the date of the hearing); Deshazior v. Sch. Bd. of Miami-Dade Cty, Fla., 217 So.3d 151, 152 (Fla. 3d DCA 2017) (holding that the trial court's decision not to consider an untimely affidavit in opposition to a motion for summary judgment was not an abuse of discretion).
Affirmed.